A.N. Abernathy was convicted on a charge that he did sell to one Amon Walker intoxicating liquor, to wit, four-ounce bottle of Jamaica ginger, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 30 days and to pay a fine of $50. From the judgment an appeal was perfected by filing in this court on January 15, 1918, a petition in error with case-made. No brief has been filed. An examination of the record discloses that the evidence is sufficient to sustain the verdict. It appears that the plaintiff in error had a fair and impartial trial, and no material error was committed.
It follows that the judgment should be, and the same is hereby, affirmed.
Mandate forthwith.